DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 17/078,050. Claims 1-20 are currently pending.

Claim Objections
	Claim 16 is objected to because of the following informalities:  there is no period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-7, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 478035 A (Applicant’s cited prior art, henceforth referred to as EP ‘035).
	Regarding claim 1, EP ‘035 discloses:
A swing arm restraint system for an automotive lift, said swing arm restraint system comprising: 
	a movable carriage (carriage 3, figure 1) including a swing arm mounting portion (support construction 7, figure 1); 

	a first swing arm (arm 8, figure 3) pivotally connected to the swing arm mounting portion and rotatable relative to said first swing arm restraint housing; 
	a first restraint device (toothing 57 – mislabeled as 75 in figure 4) located in said first internal space (between 65, 82) and connected to said first swing arm restraint housing (connected to 65, 66, figure 4); 
	a second restraint device (toothing 79, figure 4) operably connected to said first swing arm such that said second restraint device rotates with said first swing arm relative to said first swing arm restraint housing (rectangular profile 58, figure 5 is part of arm 8, see col. 6, lines 5-7 “The holder 69 can therefore slide vertically in the profile part 58 but cannot rotate therein.”); 
	said first and second restraint devices configured to be selectively arranged in either one of: 
	(i) a locked position (position shown in figure 6) where the first and second restraint devices (57, 79) are non- rotatably coupled such that said first swing arm and said second restraint device are non-rotatably coupled to said first swing arm restraint housing; 
	(ii) an unlocked position (position shown in figure 5) where the first and second restraint devices (57, 79) are decoupled with respect to each other such that said first swing arm and said second restraint device are rotatable relative to said first swing arm restraint housing.  
	Regarding claim 2, EP ‘035 further discloses:
further comprising a spring (spring 76, figure 5) that biases said second restraint device (79) toward said locked position.  
	Regarding claim 3, EP ‘035 further discloses:

	Regarding claim 4, EP ‘035 further discloses:
further comprising a rod (lower pin 77, figure 5) connected to said second restraint device (79) and extending in said first internal space, said rod comprising a first end (bottom end of lower pin 77) that projects outwardly from said first swing arm restraint housing (bottom end of lower pin 77 projects below 65 as shown in figure 6) and projects outwardly with respect to said swing arm mounting portion (plate 59 of support construction 7) of said movable carriage.  
	Regarding claim 5, EP ‘035 further discloses:
wherein said first swing arm (8) rotates relative to said first swing arm restraint housing (65, 66, 68, 76, 82) about a first swing axis (axis A, annotated figure 4, below), and wherein said second restraint device (79) is located in said first internal space (between 65, 82) and is movable axially along a first lock axis (79 moves vertically along an axis coincident with axis A) relative to said first restraint device (57), wherein said lock axis is coincident with said first swing axis.  

    PNG
    media_image1.png
    461
    320
    media_image1.png
    Greyscale

Figure 4 of EP ‘035, annotated by Examiner
	Regarding claim 6, EP ‘035 further discloses:
wherein said swing arm mounting portion comprises first (bottom plate 59, figure 5) and second (top plate 60, figure 5) spaced-apart mounting plates and said first swing arm restraint housing (65, 66, 68, 76, 82) extends between said first and second mounting plates, said first swing arm restraint housing comprising first (bottom end of 65) and second (top of plate 82) opposite ends that project outwardly from respective outer faces of said first and second mounting plates (the bottom end of 65 projects below bottom of plate 59, top of plate 82 projects above plate 60, see figure 5).  
	Regarding claim 7, EP ‘035 further discloses:
wherein said first restraint device (57) comprises a non-circular periphery (toothed perimeter is not circular, figure 4) and said first swing arm restraint housing comprises a tubular structure (cylindrical 
	Regarding claim 10, EP ‘035 further discloses:
wherein said first restraint device comprises a first gear (toothing 57 forms a gear) including an opening (opening in the center of toothing 57) with internal gear teeth (teeth forming toothing 57 are the internal teeth of the engaged member formed by 57 and 79 as shown in figure 6) and said second restraint device (79) comprises a second gear (toothing 79 forms a gear) including an outer surface with external teeth (teeth forming toothing 79 are the external teeth of the engaged member formed by 57 and 79 as shown in figure 6), wherein said external teeth of said second gear engage said internal teeth of said first gear in said locked position (see figure 6).  
	Regarding claim 11, EP ‘035 further discloses:
wherein said internal gear teeth and said external gear teeth (teeth of both 57 and 79) are beveled gear teeth (see figure 4).  
	Regarding claim 12, EP ‘035 further discloses:
wherein said first restraint device (57) comprises a first portion of a self-holding taper coupling (toothing 57 has a tapered shape with teeth that engage toothing 79) and said second restraint device (79) comprises a second portion of a self-holding taper coupling (toothing 79 has a tapered shape with teeth that engage toothing 57), wherein said first and second taper coupling portions are frictionally non-rotatably engaged in said locked position (see figure 6, 57 and 79 are non-rotatably engaged).  
	Regarding claim 13, EP ‘035 further discloses:

	Regarding claim 14, EP ‘035 further discloses:
wherein said torque transfer head (69) and said second restraint device (79) are defined together as part of a one- piece structure (see figure 4).
	Regarding claim 15, EP ‘035 further discloses:
wherein said torque transfer head (69) and said second restraint device (79) are separate components that are non- rotatably connected together (69 and 79 are independent components that are connected together, see figure 4).  

	Regarding claim 16, EP ‘035 discloses:
A carriage for an automotive lift, said carriage comprising: 
	a frame (support construction 7, figure 1); 
	first and second swing arms (bearing arms 8, figure 1) pivotally connected to the frame, said first swing arm adapted for pivoting movement relative to the frame about a first swing axis (axis B, shown in annotated figure 1, below) and said second swing arm adapted for pivoting movement relative to the frame about a second swing axis (axis C, shown in annotated figure 1, below) that is parallel to and spaced-apart from the first swing axis; 



    PNG
    media_image2.png
    219
    283
    media_image2.png
    Greyscale

Section of Figure 1, EP ‘035, annotated by Examiner

	a first swing arm restraint system (toothing 57, 79, figure 5) connected to the frame for selectively restraining pivoting movement of the first swing arm about the first swing axis (associated with lower arm 8 in figure 1 and pivoting about axis B); 
	33a second swing arm restraint system (second set of toothing 57, 79, figure 5, corresponding with upper arm 8) connected to the frame for selectively restraining pivoting movement of the second swing arm about the second swing axis (associated with upper arm 8 in figure 1 and pivoting about axis C); 
	said first and second swing arm restraint systems each comprising a first restraint device (toothing 57, figure 5) non-rotatably connected to the frame (via plate 59, figure 4) and a second restraint device (toothing 79, figure 5) non-rotatably connected to the swing arm (via rectangular profile 58, figure 5), said first and second restraint devices selectively positioned relative to each other in either: 
	(i) a locked position where the first and second restraint devices are non-rotatably coupled (shown in figure 6); or 	(ii) an unlocked position where the first and second restraint device are decoupled and said second restraint device is rotatable relative to said first restraint device (shown in figure 5); 
	wherein: 

	the second restraint device (79) of the second swing arm restraint system is rotatable relative to the first restraint device (57) of the second swing arm restraint system about said second swing axis (axis C) when said second swing arm restraint system is in said unlocked position.
	Regarding claim 17, EP ‘035 further discloses:
wherein: 
	the second restraint device (79) of the first swing arm restraint system (associated with the lower arm 8 in figure 1) is axially moveable relative to the first restraint device of the first swing arm restraint system along a first lock axis (axis A as shown in the annotated figure 4, above) that is coincident with said first swing axis (axis A is coincident with axis B when associated with the first swing arm); 
	the second restraint device (79) of the second swing arm restraint system (associated with the upper arm 8 in figure 1) is axially moveable relative to the first restraint device of the second swing arm restraint system along a second lock axis (axis A as shown in the annotated figure 4, above) that is coincident with said second swing axis (axis A is coincident with axis C when associated with the second swing arm).
	Regarding claim 18, EP ‘035 further discloses:
wherein said first restraint device (57) of both said first and second swing arm restraint systems comprises a first gear with internal teeth (toothing 57 forms a gear with teeth that are the internal teeth of the engaged member formed by 57 and 79 as shown in figure 6) and said second restraint device (79) of both said first and second swing arm restraint systems comprises a second gear with external teeth (toothing 79 forms a gear with teeth that are the internal teeth of the engaged member formed by 57 
	Regarding claim 19, EP ‘035 further discloses:
wherein said first restraint device (57) of both said first and second swing arm restraint systems comprises a first portion of a self-holding taper coupling (toothing 57 is tapered) and said second restraint device (79) of both said first and second swing arm restraint systems comprises a second portion of a self- holding taper coupling (toothing 79 is tapered) that frictionally engages the first portion when the first and second restraint devices are located in the locked position (see figure 6).  

	Regarding claim 20, EP ‘035 discloses:
An automotive lift comprising: 
	at least one lift column (column 2, figure 1) including a movable carriage (carriage 3, figure 1), said carriage comprising: 
	a frame (support construction 7, figure 1); 
	at least a first swing arm (bearing arms 8, figure 1) pivotally connected to the frame and adapted for pivoting movement relative to the frame about a first swing axis (axis B); 
	a first restraint device (toothing 57, figure 4) non-rotatably connected to the frame (via plate 59, figure 4) and a second restraint device (toothing 79, figure 4) non-rotatably connected to the first swing arm (via rectangular profile 58, figure 5), said first and second restraint devices selectively arranged in a locked position (shown in figure 6) in which said first and second restraint devices are non-rotatably coupled and an unlocked position (shown in figure 5) in which said first and second restraint devices are decoupled from each other, wherein said second restraint device is rotatable relative to said first restraint device about said first swing axis when said first and second restraint devices are located in .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 478035 A in view of Nguyen (US 20170314304 A1).
	Regarding claim 8, EP ‘035 teaches:
The swing arm restraint system as set forth in claim 1,
wherein said first swing arm restraint housing (65, 66, 68, 76, 82) comprises a non-circular outer surface (exterior of square hub portion 65) and said swing arm mounting portion (7) comprises a first non-circular aperture (square hole 64, figure 4) in which said first swing arm restraint housing is non-rotatably received (65 is non-rotatably received in 64, see figures 5, 6).  
	EP ‘035 does not teach:
a second non-circular aperture in which said first swing arm restraint housing is non-rotatably received.
	However, Nguyen teaches:
A lock assembly with two spaced apart mounting plates (lockset roses 27, 32, figure 1) each comprising a non-circular aperture (shaft apertures 36, 37, figure 1) through which a component (sliding shaft 20, figure 1) is non-rotatably received. 

	Regarding claim 9, EP ‘035 further teaches:
further comprising first and second pivot bosses (cylindrical portion 66 and shaft 68, figure 4) mounted respectively on the first and second ends of the first swing arm restraint housing, said first and second pivot bosses each comprising an cylindrical outer surface (see figure 4), wherein a first portion (bottom plate 63 of arm 8, figure 4) of said first swing arm is pivotally engaged with the cylindrical outer surface of the first pivot boss (66) and a second portion (top plate 83 of arm 8, figure 5) of said first swing arm pivotally engaged with the cylindrical outer surface of the second pivot boss (shaft 68).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CH-648268-A is cited to show a lift arm locking mechanism with similar structure to the current invention. KR-960003806-Y1, KR-100501430-B1, DE-2751085-A, and DE-102007020041-A1 are cited to show different structure of lift arm locking mechanisms. EP-1156009-A1 is cited to show a vehicle lift with a lift arm locking mechanism with a handle, a spring, and a toothed component. US-7150073-B2 is cited to show a lift arm restraint mechanism with a handle and toothed gears. CN-.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654